Case 3:17-cv-01356-MAB Document 100 Filed 03/25/21 Page 1 of 2 Page ID #1401




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHARLES DENT,                               )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:17-CV-01356-MAB
                                             )
 JEFFREY M. DENNISON, ET AL.,                )
                                             )
                      Defendants.            )


                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.



       IT IS ORDERED AND ADJUDGED that pursuant to the Order entered on March

25, 2021, Defendants Jeffrey M. Dennison, John Baldwin, and Brett Neighbors’ motion for

summary judgment was granted (Doc. 99), and Plaintiff’s claims against Defendants were

DISMISSED with prejudice.

       Judgment is entered in favor of Defendants Dennison, Baldwin, and Neighbors

and against Plaintiff. Plaintiff shall recover nothing and this action is DISMISSED in its

entirety.



       DATED: March 25, 2021

                                         MARGARET M. ROBERTIE,
                                         Clerk of Court

                                         BY: /s/ Jennifer Jones
                                            Deputy Clerk



                                       Page 1 of 2
Case 3:17-cv-01356-MAB Document 100 Filed 03/25/21 Page 2 of 2 Page ID #1402




APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                 Page 2 of 2
